Citation Nr: 0122611	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  01-00 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cardiovascular 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1944 until 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from the July 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefit sought on appeal.



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.  

2.  A cardiovascular disorder was not manifested during 
service or within one year of separation from service.

3.  A cardiovascular disorder is not causally or 
etiologically related to the veteran's service connected 
disabilities, or otherwise shown to be related to service.



CONCLUSION OF LAW

A cardiovascular disorder was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service connected disease or injury.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R § 3.159). 
Although the Board finds that although the RO did not have an 
opportunity to directly apply the VCAA to the veteran's 
claim, the requirements under that law have been met, and the 
Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

In this regard, the Board notes that the RO has informed the 
veteran of the evidence needed to establish service 
connection. The RO instructed the veteran to "submit a 
statement from a medical professional which states that you 
currently have a cardiovascular and/or circulatory disability 
and which indicates that there is a reasonable possibility 
that the cardiovascular and/or circulatory disability is due 
to your service-connected shell fragment wounds."  The 
veteran failed to submit any such evidence.

In a letter dated January 2001, the RO advised the veteran of 
the changes in the law due to the enactment of the Veterans 
Claims Assistance Act (VCAA) in November 2000.  The RO 
advised the veteran that it was required to notify him of any 
information necessary to substantiate his claim, as well as 
the type of information the veteran should submit to the RO 
to substantiate his claim.  

The RO advised the veteran that he had submitted no evidence 
to establish a current disability.  The RO advised the 
veteran that it had received evidence of a heart murmur dated 
in 1955, and an abnormal EKG from 2000, but that these 
findings were not in and of themselves disabilities.  The RO 
advised the veteran that he needed to supply evidence of a 
current cardiovascular disability, as well as medical 
evidence that relates his current condition to his service 
connected shell fragment wounds.  The RO stated it would 
assist the veteran in obtaining private and VA medical 
records.  The RO also indicated that once the additional 
evidence is received, a VA examination may or may not be 
required.  

The RO also responded to the veteran's June 2000 statement 
that he was entitled to a VA examination for cardiovascular 
problems and PTSD (post-traumatic stress disorder).  The RO 
explained that because the only issue the veteran raised in 
his 1999 claim was service connection for shell fragment 
wounds, another examination was not necessary.  The RO 
advised the veteran that he needed to submit applicable 
evidence to proceed under a new theory of causation.  
Additionally, the RO advised the veteran that if he meant his 
June 2000 statement to be a claim of PTSD, then he needed to 
advise the RO accordingly.  

Therefore, the Board finds that the RO sufficiently advised 
the veteran that he needed to submit applicable evidence of a 
current disability and of a nexus or relationship between 
that disability and either service or his service connected 
disabilities.  The veteran failed to submit any additional 
medical evidence.  Under these circumstances, the Board 
concludes that the VA has met its statutory duty to assist.  
Further, as will be explained below, under the facts and 
circumstances of this case, there is no need for a further VA 
examination.  Therefore, a decision on the merits of the 
veteran's claim is appropriate.

The veteran primarily contends that his cardiovascular 
disorder is related to his service connected disabilities.  
In his December 2000 appeal, the veteran alleged that "[t]he 
anxiety and worry that followed after the wounds . . . caused 
this cardio problem."  In this regard, the Board notes that 
the veteran is currently service connected for residuals of a 
shell fragment wound of the right lumbar region, evaluated at 
10 percent disabling; for residuals of a shell fragment wound 
of the left shoulder, evaluated at 10 percent disabling; for 
residuals of a shell fragment wound of the left forearm and 
hand, evaluated at 10 percent disabling; and for residuals 
for a shell fragment wound of the left buttock and thigh, 
evaluated at 10 percent disabling.   

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2000).  In addition, certain chronic diseases, such as 
cardiovascular disease, may be presumed to have been incurred 
during service if they manifest to a compensable degree 
within one year following separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all other 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303 (a).  

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. See 38 C.F.R. § 3.310(a).  The United 
States Court of Appeals for Veterans Claims further has held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).   

With regard to the current appeal, service medical records 
contain no evidence of complaints, treatment, or diagnosis of 
a cardiovascular disorder while the veteran was on active 
duty.  Service entrance and discharge physical examination 
results dated March 1944 and January 1946, respectively, 
contain no evidence of a cardiovascular disorder.

The veteran was afforded VA examinations in December 1946 and 
May 1950.  Neither examination report reflected any evidence 
of complaints, treatment, or diagnosis of a cardiovascular 
disorder.

The veteran submitted a September 1955 Temporary Third Class 
Medical Certificate from the Civil Aeronautics 
Administration, United States Department of Commerce, which 
reported that the veteran was diagnosed with an aorta 
diastolic murmur.

The veteran also submitted a May 2000 EKG.  The report noted 
possible anteroseptal myocardial infarction.  The report also 
indicated sinus tachycardia segment elevation anteriorly 
which could represent injury or formation of an aneurysm.  
The report mentioned that there was no old record for 
comparison.  A notation on the report indicated there was no 
change since May 1992.

The veteran also submitted a July 2000 statement from Mark E. 
Lamielle, D.O.  In reference to the veteran's May 2000 EKG, 
Dr. Lamielle reported that the patient had a history of an 
abnormal EKG, as well as a heart murmur that needed to be 
evaluated.

Based upon this evidence, the Board finds that a 
preponderance of the evidence is against service connection 
for veteran's cardiovascular disorder.  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In the present case, the record fails to establish that the 
veteran suffers from a current disability that is related to 
service or a service connection disability.  At the outset, 
there are no service medical records or medical records 
within one year of service which suggest that the veteran had 
a cardiovascular disorder.  Further, private medical records 
suggest, but do not clearly reflect that the veteran has a 
current cardiovascular disorder.  However, even assuming that 
the veteran currently has a cardiovascular disorder, the 
evidence of record is devoid of any medical evidence that 
relates the veteran's cardiovascular disorder to his period 
of service or to his service connected disabilities.  The 
Board notes that the veteran was explicitly advised of the 
need to submit applicable nexus evidence to support his 
claim, and the veteran failed to submit such evidence. 

The Board acknowledges that the veteran requested a VA 
examination, but the Board finds that it does not appear that 
a VA examination is indicated in this case.  In a claim for 
disability compensation, the VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if the VA determines it is 
necessary to decide the claim.  Further, a medical 
examination or medical opinion is necessary if the 
information and evidence of record contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability and indicates 
that the claimed disability or symptoms may be associated 
with another service-connected disability.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.159(c)(4)).  In this case, although the veteran was 
specifically advised to submit medical evidence of a current 
disability and of it relationship to either service or to his 
service connected disabilities, he failed to do so.  As the 
record lacks competent medical evidence of a current 
disability and nexus evidence, a VA examination is not 
necessary. 

In addition, the Board cannot rely solely on the veteran's 
own statements because evidence of a current disability or 
medical nexus cannot be established by lay testimony.  See 
Brewer v. West, 11 Vet. App. 228 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Thus, although the 
veteran believes that his claimed cardiovascular disorder is 
related to his service connected disabilities, the veteran's 
statements are not enough to establish a medical nexus. 

Based upon this evidence, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a cardiovascular disorder.  
Accordingly, the benefit sought on appeal must be denied.


ORDER

Service connection for a cardiovascular disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

